DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2020 has been entered.
 
Response to Amendment
Applicant’s response filed on November 24, 2020 has been entered.  No claim amendments have been made.  As such, Claims 1-4 and 6-20 are currently pending in the application, with Claims 11-20 withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2011/0244199 to Brennan et al. (“Brennan”) in view of U.S. Patent Application Publication No. 2012/0039974 to Napolitano et al. (“Napolitano”) and U.S. Patent Application Publication No. 2005/0003156 to Fereshtehkhou et al. (“Fereshtehkhou”).
With regard to Claim 1, Brennan discloses a fibrous structure that can be pre-moistened for use in wet wipes.  See, e.g., Abstract, paragraphs [0002], [0003], [0115], entire document.  Brennan discloses the fibrous structure comprises a plurality of filaments and a plurality of solid additives.  Paragraph [0018].  The fibrous structure with the plurality of filaments and plurality of solid additives can be provided in a co-formed configuration.  Paragraphs [0018], [0039], [0040], [0089], [0105] and Figures 3 and 4.  Brennan teaches the plurality of filaments and plurality of solid additives are mixed in a forming box to provide comingled configuration.  Paragraph [0134].  Brennan further discloses that the fibrous structure comprises a liquid composition.  Paragraphs [0057] to [0064].  Brennan teaches that the fibrous structure exhibits an absorptive capacity of 11 g/g or greater.  Paragraph [0010].  
Brennan generally teaches the fibrous structure can have a basis weight as high as 120 gsm.  Paragraph [0050].  However, Brennan does not disclose that the fibrous structure has a basis weight of about 125 gsm to about 800 gsm.  Napolitano is also related to pre-moistened fibrous structures useful as wipes.  See, e.g., Abstract, paragraph [0011], entire document.  Napolitano teaches that the basis weight of a nonwoven fabric used in a pre-moistened wipe can be in the range of 10 gsm to 200 gsm.  Paragraph [0081].  Napolitano goes on to teach that “[f]or [a] heavy duty disinfecting job, however, the cleaning process may require scrubbing, wiping, and combinations thereof, and accordingly industrial wipes, those with higher basis weight and/or an additional scrub layer, are preferred.”  Id.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide 
Brennan also does not specifically disclose a scrubby component.  However, as noted above, Napolitano teaches that scrubbing components can be added to a nonwoven fibrous wipe for heavy duty applications.  Paragraph [0081].  Fereshtehkhou is also related to fibrous structures used as cleaning sheets.  See, e.g., Abstract, entire document.  Fereshtehkhou teaches that such cleaning sheets can be provided with a scrubbing component in the form of a three-dimensional pattern having fine-scale surface aberrations to improve cleaning performance.  Paragraphs [0008] and [0028].  Fereshtehkhou teaches that the scrubbing component can be provided in the form of a scrim, paragraph [0009], which Brennan already teaches can be optionally added to their fibrous structures.  See, e.g., paragraph [0135].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a scrubby component to the fibrous structure of Brennan in order to improve cleaning performance, as shown to be known by Fereshtehkhou.
Brennan does not specifically disclose a capacity value of at least 8.5 g of liquid composition / g of dried fibrous structure as measured according to the Capacity Test Method.  Nonetheless, it is reasonable to presume that such a property is inherent to the fibrous structure disclosed by Brennan, or optionally by Brennan in combination with Napolitano and Fereshtehkhou.  Support for the presumption is found because Brennan utilizes similar materials, i.e. a fibrous structure comprising both a plurality of filaments and a plurality of solid additives, processed in a similar manner, i.e. co-forming the filaments and solid additives to make the fibrous structure and providing a liquid composition, to produce similar end use products, i.e. pre-moistened fibrous wipes.  Moreover, Brennan’s disclosure related to Liquid In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  
With regard to Claims 2-4, Brennan discloses that the filaments most preferably comprise about 30% to about 50% by weight of the fibrous structure and the solid additives most preferably comprise about 70% to about 50% by weight of the fibrous structure.  Paragraph [0099].  With regard to Claim 6, Brennan discloses the filaments comprise thermoplastic polymer.  Paragraph [0045].  With regard to Claim 7, Brennan discloses the solid additive can comprise wood pulp fiber.  Paragraph [0040].  With regard to Claim 8, Brennan discloses that the fibrous structure comprises first and second regions with a non-random, repeating micro-CT intensive property that differs.  Paragraphs [0090] and [0123].  With regard to Claim 9, Brennan teaches that the fibrous structure can be used with cleaning floor pads.  

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2013/0071630 to Weisman (“Weisman”) in view of Napolitano and Fereshtehkhou.
With regard to Claim 1, Weisman discloses a co-formed fibrous structure that can be pre-moistened for use in wet wipes.  See, e.g., Abstract, paragraphs [0028], [0115], entire document.  Weisman discloses the co-formed fibrous structure comprises a plurality of filaments and a plurality of solid additives.  Paragraphs [0045] to [0052].  Weisman teaches that the coforming process produces a fibrous structure having comingled filaments and pulp fibers.  Paragraph [0205].  Weisman further discloses that the fibrous structure comprises a liquid composition.  Paragraph [0115].  Weisman teaches that the fibrous structure exhibits an absorptive capacity of 12 g/g or greater.  Paragraph [0095].  
Weisman generally teaches the fibrous structure can have a basis weight as high as 120 gsm.  Paragraph [0060].  However, Weisman does not disclose that the fibrous structure has a basis weight of about 125 gsm to about 800 gsm.  Napolitano is also related to pre-moistened fibrous structures useful as wipes.  See, e.g., Abstract, paragraph [0011], entire document.  Napolitano teaches that the basis weight of a nonwoven used in a pre-moistened wipe can be in the range of 10 gsm to 200 gsm.  Paragraph [0081].  Napolitano goes on to teach that “[f]or [a] heavy duty disinfecting job, however, the cleaning process may require scrubbing, wiping, and combinations thereof, and accordingly industrial wipes, those with higher basis weight and/or an additional scrub layer, are preferred.”  Id.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the fibrous structure 
Weisman does not specifically disclose a scrubby component.  However, as noted above, Napolitano teaches that scrubbing components can be added to a nonwoven fibrous wipe for heavy duty applications.  Paragraph [0081].  Fereshtehkhou is also related to fibrous structures used as cleaning sheets.  See, e.g., Abstract, entire document.  Fereshtehkhou teaches that such cleaning sheets can be provided with a scrubbing component in the form of a three-dimensional pattern having fine-scale surface aberrations to improve cleaning performance.  Paragraphs [0008] and [0028].  Fereshtehkhou teaches that the scrubbing component can be provided in the form of a scrim, paragraph [0009], which Weisman already teaches can be optionally added to their fibrous structures.  See, e.g., paragraph [0206].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a scrubby component to the fibrous structure of Weisman in order to improve cleaning performance, as shown to be known by Fereshtehkhou.
Weisman does not specifically disclose a capacity value of at least 8.5 g of liquid composition / g of dried fibrous structure as measured according to the Capacity Test Method.  Nonetheless, it is reasonable to presume that such a property is inherent to the fibrous structure disclosed by Weisman, or alternatively inherent to the combination of Weismann with Napolitano and Fereshtehkhou.  Support for the presumption is found because Weisman utilizes similar materials, i.e. a fibrous structure comprising both a plurality of filaments and a plurality of solid additives, processed in a similar manner, i.e. co-forming the filaments and solid additives to form the fibrous structure and providing a liquid composition, to produce similar end use products, i.e. pre-moistened fibrous wipes.  Moreover, Weisman’s disclosure related to In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  
With regard to Claims 2-4, Weisman discloses that the filaments most preferably comprise about 30% to about 50% by weight of the fibrous structure and the solid additives most preferably comprise about 70% to about 50% by weight of the fibrous structure.  Paragraph [0049].  With regard to Claim 6, Weisman discloses the filaments comprise thermoplastic polymer.  Paragraph [0104].  With regard to Claim 7, Weisman discloses the solid additive can comprise wood pulp fiber.  Paragraph [0052].  With regard to Claim 8, Weisman discloses that the fibrous structure comprises first and second regions with a non-random, repeating micro-CT intensive property that differs.  Paragraphs [0053] and [0098].  With regard to Claim 9, Weisman teaches that the fibrous structure can be used with cleaning floor pads.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-20 of copending Application No. 15/379,577 (“the ‘577 Application”) in view of Fereshtehkhou.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘577 Application also relates to a pre-moistened fibrous structure comprising a plurality of filaments, a plurality of solid additives, a liquid composition, and a scrubby component.  Moreover, the claimed property related to mileage value of the ‘577 Application appears to overlap significantly with the liquid capacity value presently claimed, as both relate to the volume of liquid composition held in the fibrous structure.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,874,279 (“the ‘279 Patent”) in view of Fereshtehkhou.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘279 Patent also claims a pre-moistened fibrous structure comprising a plurality of filaments, a plurality of solid additives, and a liquid composition.  Moreover, the claimed property related to b/Basis weight value of the ‘279 Patent appears to .

Response to Arguments
Applicant’s arguments filed November 24, 2020 have been fully considered but they are not persuasive.
Applicant argues that the three-dimensional pattern of Fereshtehkhou functions to remove dust, lint, hair, grass, sand, and food crumbs, which one of ordinary skill in the art appreciates does not require scrubbing.  The Examiner disagrees.  No factual evidence is presented tending to show that grass stains or caked-on food crumbs are incapable of being scrubbed by a cleaning sheet.  Fereshtehkhou discloses that the fibrous structure of their invention is used as a cleaning sheet and is “designed to be compatible with all hard surface substrates, including wood, vinyl, linoleum, no wax floors, ceramic, FORMICA®, porcelain, and the like.”  Paragraph [0086].  The person having ordinary skill in the art would readily understand that such hard surfaces can be scrubbed to be cleaned, particularly if soiled to a greater degree.  The fact that Fereshtehkhou teaches providing its cleaning sheets with a scrubbing component in the form of a three-dimensional pattern having fine-scale surface aberrations to improve cleaning performance, paragraphs [0008] and [0028], is indicative that Fereshtehkhou satisfies the limitations of a scrubby component.  Moreover, Napolitano teaches that “[f]or [a] heavy duty disinfecting job, however, the cleaning process may require scrubbing, wiping, and combinations thereof, and accordingly industrial wipes, those with higher basis weight and/or an additional scrub layer, are preferred.”  Paragraph [0081].  As 
Applicant argues that Fereshtehkhou teaches that its three-dimensional pattern is made of soft, deformable elements, which do not satisfy the limitations of a scrubby component.  The Examiner disagrees.  Applicant has not assigned any physical or structural limitations to the claimed feature of a “scrubby component” to render the claim outside the scope of the teachings of Fereshtehkhou and Napolitano.  In fact, the present Specification defines a “scrubby component” as “that part of the fibrous structure of the present invention that imparts the scrubby quality to the fibrous structure.”  Page 15, lines 6-7.  So, a material that provides any amount of a scrubby quality, no matter how small, satisfies the claim limitation since no quantitative value is established.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the scrubby component not being a deformable element) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant argues that one of ordinary skill in the art would not be motivated to combine the teachings of Fereshtehkhou with the teachings of Brennan and Napolitano.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Fereshtehkhou teaches that such cleaning sheets can be provided with a scrubbing component in the form of a three-dimensional pattern having fine-scale surface aberrations to improve cleaning performance.  Paragraphs [0008] and [0028].  As such, the person having ordinary skill in the art is motivated to utilize a scrubby component in Brennan in order to improve cleansing performance.
Applicant argues that Brennan and Napolitano are not combinable because Napolitano is related to disinfectant wipes used in hospital services whereas Brennan is related to skin-contacting wipes.  The Examiner disagrees.  Brennan discloses that “[d]isposable wipes comprised of fibrous structures are widely used by consumers to clean surfaces, such as glass and ceramic tile, as well as to clean the skin of children and adults.”  Paragraph [0003].  Brennan also notes that the liquid composition present in the wipe can be released by “applying some force to the fibrous structure, for example by wiping a surface with the fibrous structure.”  Paragraph [0058].  Finally, Brennan notes that the “wipe” of their invention can be used to clean both hard surfaces and body parts.  Paragraph [0107].  As such, Brennan is not limited to skin-contacting wipes in the manner argued by Applicant.  
Applicant argues that Brennan teaches away from adding a scrubby component to its wipe because it needs to provide softness to the user’s skin.  The Examiner disagrees.  Brennan teaches that its wipes can be used to clean hard surfaces.  Paragraphs [0003], [0058], and [0107].  Brennan is not limited to embodiments of wipes that can only be used on skin.
Applicant argues that Brennan and Napolitano have different USPC classifications.  However, the USPC classifications provided on these documents are not relevant to examination, as the classifications are assigned by outside contractors unaffiliated with the 
Applicant argues that the three-dimensional pattern of Fereshtehkhou functions to remove dust, lint, hair, grass, sand, and food crumbs, which one of ordinary skill in the art appreciates does not require scrubbing.  The Examiner disagrees.  No factual evidence is presented tending to show that grass stains or caked-on food crumbs are incapable of being scrubbed by a cleaning sheet.  Fereshtehkhou discloses that the fibrous structure of their invention is used as a cleaning sheet and is “designed to be compatible with all hard surface substrates, including wood, vinyl, linoleum, no wax floors, ceramic, FORMICA®, porcelain, and the like.”  Paragraph [0086].  The person having ordinary skill in the art would readily understand that such hard surfaces can be scrubbed to be cleaned, particularly if soiled to a greater degree.  The fact that Fereshtehkhou teaches providing its cleaning sheets with a scrubbing component in the form of a three-dimensional pattern having fine-scale surface aberrations to improve cleaning performance, paragraphs [0008] and [0028], is indicative that Fereshtehkhou satisfies the limitations of a scrubby component.  Moreover, Napolitano teaches that “[f]or [a] heavy duty disinfecting job, however, the cleaning process may require scrubbing, wiping, and combinations thereof, and accordingly industrial wipes, those with higher basis weight and/or an additional scrub layer, are preferred.”  Paragraph [0081].  As such, the addition of a scrubbing component to the fibrous structure of Weisman is rendered obvious by the teachings of Fereshtehkhou and Napolitano, as both references teach that scrubbing components can improve cleansing performance.   
Applicant argues that Fereshtehkhou teaches that its three-dimensional pattern is made of soft, deformable elements, which do not satisfy the limitations of a scrubby component.  The Examiner disagrees.  Applicant has not assigned any physical or structural limitations to the See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant argues that one of ordinary skill in the art would not be motivated to combine the teachings of Fereshtehkhou with the teachings of Weisman and Napolitano.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Fereshtehkhou teaches that such cleaning sheets can be provided with a scrubbing component in the form of a three-dimensional pattern having fine-scale surface aberrations to improve cleaning performance.  Paragraphs [0008] and [0028].  As such, the person having 
Applicant argues that Weisman and Napolitano are not combinable because Napolitano is related to disinfectant wipes used in hospital services whereas Weisman is related to skin-contacting wipes.  The Examiner disagrees.  Weisman the “wipe” of their invention can be used to clean both hard surfaces and body parts.  Paragraph [0129].  As such, Weisman is not limited to skin-contacting wipes in the manner argued by Applicant.  
Applicant argues that Weisman teaches away from adding a scrubby component to its wipe because it needs to provide softness to the user’s skin.  The Examiner disagrees.  Weisman teaches that its wipes can be used to clean hard surfaces.  Paragraph [0129].  Weisman is not limited to embodiments of wipes that can only be used on skin.
Applicant argues that Weisman and Napolitano have different USPC classifications.  However, the USPC classifications provided on these documents are not relevant to examination, as the classifications are assigned by outside contractors unaffiliated with the patent examination process.  U.S. Patent Application Publications have no prosecutorial weight on the examination of applications.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789